Order entered June 24, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01289-CR

                                 TOMMY AGUILAR, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 380th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 380-81651-2012

                                            ORDER
          The Court REINSTATES the appeal.

          On May 18, 2015, we ordered the trial court to make findings regarding why the clerk’s

record has not been filed in this appeal. We ADOPT the findings that appellant informed his

attorney that he no longer desires to pursue the appeal. We will dispose of the appeal in due

course.

                                                       /s/   ADA BROWN
                                                             JUSTICE